Citation Nr: 0907964	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  95-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to substance abuse as secondary to PTSD.

4.  Entitlement to substance abuse as secondary to service-
connected organic affective disorder.

5.  Entitlement to service connection for disabilities of the 
pancreas, bowel, and liver as secondary to substance abuse.

6.  Entitlement to an evaluation in excess of 50 percent for 
organic affective disorder for the period prior to March 2, 
2005, on appeal from the initial determination.  

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for the period prior to 
March 2, 2005.

8.  Entitlement to additional special monthly compensation 
(SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions from January 1994 and November 
1996 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming, which denied service 
connection for chronic headaches and PTSD, respectively.  

The matter further stems from a February 1999 rating action 
that assigned a 30 percent disability evaluation for organic 
affective disorder, after granting service connection for the 
same.  The Veteran appealed the assigned rating.  By a rating 
action dated in April 2005, the 30 percent rating was 
increased to 50 percent, effective from January 24, 2004.  
The RO also assigned a 100 percent schedular evaluation from 
March 2, 2005.  In March 2006, the Board granted a 50 percent 
rating for this disorder prior to January 24, 2004.  As will 
be discussed more fully, below, the Veteran filed a timely 
appeal of the Board decision, contending in part that he is 
entitled to a rating in excess of 50 percent prior to March 
2, 2005.  

The Veteran has also appealed a February 2004 rating decision 
that denied the claim of entitlement for service connection 
for substance abuse as secondary to PTSD and disabilities of 
the pancreas, bowels, and liver as secondary to substance 
abuse, compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for kidney disability due to medication 
prescribed by VA, TDIU, and SMC based on the need for regular 
aid and attendance.  

The Veteran has also appealed the May 2006 rating decision to 
the extent it denied the claim for service connection for 
substance abuse as secondary to service-connected organic 
affective disorder.  

The Veteran was afforded a personal hearing before the RO in 
April 1997.  A transcript of the hearing is associated with 
the claims folder.  

The Board remanded this matter in August 2004 for the purpose 
of correcting specified due process deficiencies.  

Thereafter, in a decision in March 2006, the Board denied 
entitlement to service connection for chronic headaches, 
PTSD, substance abuse as secondary to PTSD, and entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for kidney disability due to medication prescribed by 
VA, and while it granted entitlement to a 50 percent rating 
for organic affective disorder prior to January 24, 2004, it 
denied entitlement to a rating in excess of 50 percent prior 
to March 2, 2005.  At that time, the Board also remanded the 
issues of entitlement to service connection for disabilities 
of the pancreas, bowels, and liver as secondary to substance 
abuse, entitlement to TDIU for the period prior to March 2, 
2005, and entitlement to SMC based on the need for regular 
aid and attendance for further procedural development.  The 
Board was again required to remand these claims to the RO in 
June 2007.  

The Veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) to 
the extent it denied service connection for chronic 
headaches, PTSD, and substance abuse as secondary to PTSD, 
and entitlement to an initial rating in excess of 50 percent 
for organic affective disorder prior to March 2, 2005.  
Pursuant to a Joint Motion for Remand filed in October 2007, 
the Court vacated the Board's decision to the extent it 
denied the claim for service connection for chronic 
headaches, PTSD, and substance abuse as secondary to PTSD, 
and entitlement to an initial rating in excess of 50 percent 
for organic affective disorder.  The issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for kidney disability due to medication prescribed by 
VA was dismissed.

The Board recognizes that the record contains a May 2008 VA 
Form 9 that refers to a May 1, 2008 statement of the case 
that is not contained in the record.  This matter is referred 
to the RO for appropriate action.  

The issues of entitlement to service connection for PTSD, 
substance abuse as secondary to PTSD, substance abuse as 
secondary to service-connected organic affective disorder, 
and disabilities of the pancreas, bowel, and liver as 
secondary to substance abuse, and entitlement to TDIU for the 
period prior to March 2, 2005 and additional SMC based on the 
need for regular aid and attendance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the Veteran's chronic headache disability had its onset 
in service or is otherwise etiologically related to his 
active service.




2.  For the period prior to March 2, 2005, the Veteran's 
service-connected organic affective disorder was manifested 
by symptoms that more nearly approximated occupational and 
social impairment, with deficiencies in most areas, but not 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The criteria for an initial 70 percent disability rating, 
but not greater, for organic affective disorder have been met 
for the period prior to March 2, 2005.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's claim for an initial rating in excess of 50 
percent for organic affective disorder prior to March 2, 2005 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  It has been held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As for the claim for service connection chronic headaches, 
following the adjudication of the claim for service 
connection for chronic headaches in January 1994, a March 
2001 letter advised the Veteran of the evidence necessary to 
substantiate the claim, and advised of his respective duties.  
The content of this notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim 
for service connection for chronic headaches was also 
subsequently readjudicated in the February 2002, July 2003, 
and February 2004 rating decisions, and the March 2002, July 
2003, March 2004, November 2004, and January 2005 
supplemental statements of the case.  Although the Veteran 
was not provided with notice concerning the bases for 
assigning ratings and effective dates with respect to this 
claim, since the Board has determined that this claim should 
be denied, the lack of such notice cannot be considered 
prejudicial to the veteran.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Therefore, while the Veteran was not provided with VCAA 
notice prior to the initial adjudication of the claim for 
service connection for chronic headaches, since notice was 
provided by the March 2001 letter followed by multiple 
readjudiations of the claim, he has had a meaningful 
opportunity to submit additional argument and evidence.  
Accordingly, the Board finds that the Veteran has not been 
prejudiced by this timing defect.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service treatment records are associated with the claims 
folder, as are post-service VA and private treatment and 
examination records.  There is also no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
Veteran has also not indicated any intention to provide 
additional evidence in support of his claims.  The Board 
further notes that it has sought and obtained relevant VA 
examinations in an effort to substantiate these claims.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Service Connection for Chronic Headaches

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service treatment records show that the Veteran was seen for 
complaints of chronic headaches.  Significantly, when he was 
seen in July 1973, the Veteran gave a history of intense 
headaches for the past year.  He said the headaches had 
become constant since April 1973.  He indicated that he had 
been in a motor vehicle accident in 1970 that had resulted in 
an injury to the right side of his head.  An August 1973 
treatment report described the veteran as having possible 
tension headaches.  The examiner noted that skull x-rays 
taken earlier that month had been normal.  No relationship 
was drawn to the Veteran's headaches and his earlier head 
injury.  He was seen again for headache complaints in 1975.  
When he was examined for service discharge in September 1976, 
the Veteran's head and neurologic system were found to be 
normal.  In other words, although he was seen occasionally 
for complaints of headaches, there was no evidence that the 
Veteran suffered from a chronic headache disability, or that 
his headaches were linked to his earlier motor vehicle 
accident.

The post-service medical evidence also fails to link the 
Veteran's current complaints of chronic headaches to his 
active service.  Indeed, a VA examination was conducted in 
October 1998 for the specific purpose of addressing the 
Veteran's contention that his chronic headaches were due to 
the head injury he suffered in service.  Following a 
neurological examination and detailed review of the claims 
file, to include the service treatment records, the examiner 
concluded that the Veteran's current headaches were "less 
likely than not" secondary to the motor vehicle accident that 
he had in 1970.  He said the record did not indicate chronic 
headaches since the time of the accident.  In this regard, 
the examiner stated that post-traumatic headaches are 
generally felt at the time of the accident.  The Veteran was 
observed to have had his initial complaint of headaches three 
years following the head injury, which was felt to be far too 
remote.  The examiner therefore felt that the headaches were 
unrelated to the accident.  He also observed that the 
headaches had been sporadic since service discharge.  At the 
time of the examination, the Veteran reported that his 
headaches had become relatively quiescent in the 1980s and 
did not return until the mid-1990s.  The examiner believed 
that the Veteran's current headaches were likely a muscle 
contraction type of headache.

In an effort to rebut this opinion, the Veteran submitted two 
articles regarding post-traumatic headaches.  One article 
indicated that post-traumatic headaches included "muscle 
contraction" type headaches, and that they may be recurrent 
with throbbing pain, and both exacerbated and prolonged by 
emotional factors.  It has been held, however, that generic 
medical literature which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish the 
nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Moreover, the VA examiner's opinion in October 1998 
was based upon a detailed review of the claims file the 
specific facts in this veteran's case, and was supported by a 
detailed rationale.  Therefore, it is found to be more 
persuasive than the articles submitted by the Veteran.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the finding that the 
Veteran's current headache disability had its onset in 
service or is otherwise etiologically related to his active 
service, to include being a residual of the 1970 accident.  
Although the Veteran has expressed his own opinion that he 
suffers from a chronic headache disability resulting from a 
head injury occurring during his active service, the Court 
has held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The Board therefore concludes that a chronic 
headache disability was not incurred in or aggravated by 
service.


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The Veteran's claim for an increased evaluation for organic 
affective disorder originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as 
discussed in the Introduction of this decision, the Veteran 
was initially assigned a 30 percent disability rating.  He is 
currently receiving a 100 percent schedular rating for his 
service-connected psychiatric disability.  The 30 percent 
rating assigned to the veteran's organic affective disorder 
was increased to 50 percent rating from January 24, 2004, 
rather than the veteran's 1997 date of claim.  The Veteran's 
100 percent rating was made effective from March 2, 2005.  
The Board's March 2006 decision increased the rating for this 
disorder to 50 percent for the period prior to January 24, 
2004.  Thus, there remains the issue of whether the Veteran 
is entitled to a disability evaluation in excess of 50 
percent for the period prior to March 2, 2005.

The rating criteria for evaluating the Veteran's service-
connected organic affective disorder are found at 38 C.F.R. 
4.130, Diagnostic Code 9304 (2008).  A 50 percent evaluation 
may be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is provided for symptoms of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The next and highest evaluation, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a global 
assessment of functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  

For instance, GAF scores ranging between 61 and 70 are 
warranted when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

VA treatment records dated throughout 1997 show that the 
Veteran was well groomed.  His speech was described as 
fluent, logical and goal directed.  His mood was euthymic and 
stable and his affect was normal.  There was no suicidal 
ideation.  Cognition was described as oriented times 5 and 
intact.  Judgment and insight were also described as good.  
It was noted in April 1997 that his mood was upbeat and that 
he appeared to be handing this stressful situation well.  In 
September 1997, he reported that he was very active in a 
Christian Coalition.  VA treatment records that in February 
1998, the Veteran became a minister through a correspondence 
course.  In August 1998, he had some problems with a labile 
mood and memory recall.  

An examination done for Social Security purposes in September 
1998 showed that the Veteran reported difficulty getting 
along with others and conflict with his family.  He was 
casually and neatly dressed.  The Veteran described himself 
as depressed.  His speech was relevant, coherent and 
unpressured.  He was oriented to time, place, and person.  
There was no significant impairment in his memory.  The 
examiner assigned a GAF of 45 and stated that the Veteran had 
the ability to deal with changes in a routine work setting if 
those changes are a result of doing the job differently and 
as long as they did not deal with the personality and 
relationship issues of others in his employment.

On VA examination in October 1998, the Veteran complained of 
poor memory and concentration and a short temper.  He denied 
any suicidal or homicidal history.  His hygiene was fair 
overall, though his dental hygiene was poor.  He was oriented 
times four and memory was intact.  He had no obsessive or 
ritualistic behavior and no panic attacks.  Speech was 
fluent, logical, and goal directed.  He had marked sleep 
impairment.  On abstraction, the Veteran was reasonably 
abstract.  The examiner noted that the veteran had mood 
instability and some concentration difficulty with both 
euphoria and depression problems.  The current GAF was 55 and 
the examiner described moderate to severe impairment in 
social and occupational functioning.  

The Veteran was again examined by VA in August 2000.  His 
mood instability was variable with respect to irritability 
and anger outbursts.  He described his attention and 
concentration as poor.  The examiner noted that the Veteran's 
grooming was satisfactory and his speech was normal.  The 
Veteran had no obsessive or ritualistic behavior and was well 
oriented.  Attention and concentration were grossly intact.  
He had mild difficulty with immediate recall but no 
significant impairment.  Recent and remote memory were 
grossly intact.  Communications were logical, focused, and 
goal directed.  Mood was euthymic and affect was appropriate.  
There was no suicidal or homicidal ideation.  The examiner 
assigned a current GAF of 50 and in the past year of 55.  
Regarding cognitive function, the examiner stated that the 
results were indicative of employability in a job that was 
routine with a well-defined singular responsibility.  
Regarding his mood instability, temper outbursts, and 
violence, it was noted that he was on mood stabilizing 
medications that could stabilize his mood and render him 
potentially employable in a job with minimal contact with 
other people.  Without medication, the examiner felt that he 
was unemployable in any capacity, as his frustration 
tolerance was poor.      

On VA examination in January 2004, the veteran's speech was 
fluent, logical, and goal directed.  His mood was bland and 
his affect had normal range.  He had no suicidal ideation or 
current psychotic symptoms.  He displayed significant 
irritability and attention difficulties.  The Veteran was 
assigned a GAF score between 45 and 50.

The Board has carefully considered the evidence of record.  
The report of the Veteran's January 2004 examination reflects 
that the Veteran was assigned a GAF score between 45 and 50.  
He was also assigned a GAF of 45 on examination for Social 
Security purposes in September 1998.  This is the lowest 
score of the examinations that were referenced above.  A GAF 
score of 45 to 50 connotes serious impairment.  The October 
1998 report described the Veteran's psychiatric disability as 
being between moderate and severe.  The Board also 
acknowledges that there is evidence that the Veteran 
experiences impaired impulse control due to his organic 
affective disorder, and that he also has problems with his 
personal appearance and hygiene.  Both are factors in 
assigning a 70 percent rating.  In addition, his oral hygiene 
at this time was indicated to be quite poor, and the 
diagnosis indicated that the Veteran's organic affective 
disorder was manifested by mood instability, concentration 
difficulty, and depression.  Similarly, at the time of 
psychiatric examination in August 2000, the Veteran reported 
being easily aroused to anger and irritability, and that his 
fits of temper would include the destruction of objects and 
physical violence without provocation.  In January 2004, it 
was noted that this evaluation revealed findings that were 
essentially no different than those obtained in August 2000.

While none of the above referenced VA examination reports or 
records contained any findings that indicated that the 
Veteran's service-connected psychiatric disorder resulted in 
symptoms of obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, spatial disorientation, or suicidal ideation, the 
evidence of record does reveal depression affecting the 
ability to function independently, appropriately, and 
effectively, the neglect of personal appearance and hygiene, 
and unprovoked outbursts of anger affecting the ability to 
adapt to stressful circumstances and maintain effective 
relationships.  Consequently, the Board will give the Veteran 
the benefit of the doubt, and find that enough of the rating 
criteria needed to award a 70 percent evaluation were shown 
prior to March 2, 2005, and that a 70 percent evaluation is 
therefore warranted.  

The Board does not find that the evidence of record 
demonstrates total social and occupational impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  No 
such symptoms are shown at any time prior to March 2, 2005.  
The veteran has not demonstrated total social impairment.  He 
was married and active in a Christian Coalition.  

In summary, the Board finds that the evidence supports a 70 
percent rating, but not higher, for the Veteran's organic 
affective disorder for the period prior to March 2, 2005.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Prior to March 2, 2005, the Veteran's symptoms associated 
with his service-connected organic disability caused 
cognitive impairment, with anger management problems and 
diminished personal hygiene that interfered with the 
Veteran's ability to function both occupationally and 
socially.  However, such impairment was contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings for the period prior 
to March 2, 2005 is, therefore, not warranted.


ORDER

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to an initial 70 percent rating, but not greater, 
for organic affective disorder prior to March 2, 2005, is 
granted, subject to the regulations and statutes governing 
the payment of monetary benefits.  


REMAND

The RO conceded that the Veteran was exposed to enemy fire at 
bases his unit was stationed at while the Veteran was 
Vietnam.  However, as was noted by the parties to the October 
2007 Joint Motion for Remand, in concluding that the Veteran 
did not have PTSD, the January 2004 VA PTSD examiner may have 
in part incorrectly based this decision on the lack of 
"threatening" stressors and/or failed to consider that the 
Veteran's above-noted exposure to enemy fire was conceded in 
this case.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Moreover, the Board notes that while the April 1996 VA 
examiner concluded that the Veteran did, in fact, have PTSD, 
he did so based on all of the Veteran's claimed stressors, 
not just the verified stressor.  Consequently, in order to 
fully address the concerns of the parties to the Joint 
Motion, the Board finds that the issue of entitlement to 
service connection for PTSD must be remanded so that the 
Veteran can be afforded a new PTSD examination to determine 
whether he has PTSD that is related to his verified stressor.

Since the issues of entitlement to service connection for 
substance abuse as secondary to PTSD and entitlement to 
service connection for disabilities of the pancreas, bowel, 
and liver as secondary to substance abuse may be affected by 
the development noted above, the Board's decision as to these 
claims must be held in abeyance pending the outcome of that 
development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

A medical opinion on the issue of service connection for 
substance abuse as secondary to service-connected organic 
affective disorder should be obtained, as well as any recent 
VA treatment records.

The claims for TDIU prior to March 2, 2005 and additional SMC 
based on the need for regular aid and attendance must also be 
held in abeyance pending completion of the further 
evidentiary development and adjudication of the claim for 
service connection for PTSD, as entitlement to each is based 
on the consideration of all service-connected disabilities.  

The claim for SMC must additionally be remanded for a VCAA 
notice letter.  As for the claim for substance abuse as 
secondary to organic affective disorder, the August 2007 VCAA 
letter was provided after the August 2007 statement of the 
case and the claim was not thereafter readjudicated.  In a 
statement in his Substantive Appeal, the Veteran has also 
argued noncompliance with the VCAA as to this claim.  
Consequently, the Board finds that the claim must therefore 
be readjudicated in the form of a supplemental statement of 
the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA 
notice letter with respect to the issue 
of entitlement to additional special 
monthly compensation (SMC) based on the 
need for regular aid and attendance, 
which advises him of any information 
and evidence not of record that is 
necessary to substantiate the claim, 
that VA will seek to provide, and that 
he is expected to provide.  The Veteran 
should also be advised of the bases for 
assigning ratings and effective dates.  

2.  Make arrangements to obtain the 
veteran's complete treatment records 
from the Hot Springs, South Dakota, VA 
treatment facility, dated since August 
2005.

3.  Thereafter, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in the 
American Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), and if he meets such 
criteria, whether PTSD can be related 
to his verified in-service stressor of 
being exposed to enemy fire at bases 
his unit was stationed at while the 
veteran was Vietnam.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50% or greater 
probability) that the veteran's 
substance abuse was caused or 
aggravated by his service-connected 
organic affective disorder.

The examiner must provide complete 
rationale for all opinions.

4.  Finally, readjudicate the remaining 
claims on appeal.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


